               Case 1:19-cv-00267-JPO Document 1 Filed 01/09/19 Page 1 of 9




UNITED STATES COURT DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    RICHARD BERGER, for himself and on                         Civ. No.: 1:19-cv-267
    behalf of all others similarly situated,
                                                               ECF Case
                             Plaintiffs,
                                                               NOTICE OF REMOVAL
           against
                                                               [Removed from Supreme Court of the State
    NEW YORK UNIVERSITY,                                       of New York, County of New York, Index
                                                               No. 161553/2018]
                             Defendants.


          PLEASE TAKE NOTICE that Defendant1 NEW YORK UNIVERSITY (“NYU” or

“Defendant”), by and through its undersigned counsel, pursuant to 28 U.S.C. §§ 185(a), 1331,

1441, and 1446, hereby gives notice of the removal of this action from the Supreme Court of the

State of New York, County of New York (Index No. 161553/2018), where it originally was filed

and currently is pending, to the United States District Court for the Southern District of New York.

          Defendant states the following in support of removal:

                                     PROCEDURAL BACKGROUND

          1.      On or about December 11, 2018, plaintiff Richard Berger (“Plaintiff”), a former

employee of NYU, initiated this putative class action against NYU by filing a Summons and

Complaint in the Supreme Court of the State of New York, County of New York. A copy of

Plaintiff’s Summons and Complaint (“Complaint” or “Compl.”) is attached hereto as Exhibit A.

          2.      Plaintiff brings this action on behalf of himself and further seeks to represent a

putative “class consisting of each and every other person who performed work as security guards



1
  Plaintiff only identifies a single defendant, New York University, in this matter, and therefore the caption’s
reference to multiple “Defendants” is incorrect.
            Case 1:19-cv-00267-JPO Document 1 Filed 01/09/19 Page 2 of 9



and in other related trades for Defendants [sic] at any time between December 2012 and the

present” (the “Putative Class”). (Compl. ¶ 7.)

       3.      In the Complaint, Plaintiff alleges on behalf of himself and the Putative Class, that

NYU failed to pay to Putative Class members: (i) “all earned overtime compensation for hours

worked after the first forty (40) hours in a week,” purportedly in violation of New York Labor

Law (“NYLL”) § 663 and 12 NYCRR § 142-2.2; and (ii) “their hourly wage for all hours worked

in accordance with the agreed upon terms of their employment,” specifically “time spent changing

in the locker room, time spent assembling before each shift, time spent waiting for relief workers

to appear at the end of each shift, and time spent travelling [sic] between the designated locker

room building and the assigned security post.” (See Compl. ¶¶ 20-33.)

       4.      The “agreed upon terms of their employment”, alleged in Paragraph 31 of the

Complaint, specifically refers to that certain collective bargaining agreement entered into between

NYU and Local One Security Officers Union (the “Union”), dated May 20, 2013 (the “CBA”).

Plaintiff, and all members of the Putative Class, at all relevant times are (or were) members of the

Union and therefore are subject to all terms and conditions set forth in the CBA, including without

limitation those terms and conditions that are applicable to and specifically govern the claims

alleged in the Complaint. A true and correct copy of the CBA is attached hereto as Exhibit B

(“Exh. B.”).

       5.      In addition, the CBA contains mandatory grievance and arbitration provisions

which are directly applicable to the claims alleged in the Complaint – provisions which Plaintiff

failed to comply with. (See Exh. B, Article 6, at p. 11.)




                                                 2
            Case 1:19-cv-00267-JPO Document 1 Filed 01/09/19 Page 3 of 9



                                 GROUNDS FOR REMOVAL

I.     Removal Is Appropriate Pursuant to Section 301
       of the Labor Management Relations Act.

       6.      This Court has original jurisdiction over this action pursuant to Section 301 of the

Labor Management Relations Act (“LMRA”), codified in relevant part at 28 U.S.C. § 185(a).

Under Section 301 of the LMRA, a federal district court has exclusive jurisdiction over “[s]uits

for violation of contracts between an employer and a labor organization.” Id. In interpreting the

LMRA’s preemptive effect, the United States Supreme Court has held “that when resolution of a

state-law claim is substantially dependent upon analysis of the terms of an agreement made

between the parties in a labor contract, that claim must either be treated as a § 301 claim or

dismissed as pre-empted by federal labor-contract law.” Allis-Chalmers Corp. v. Lueck, 471 U.S.

202, 220 (1985) (internal citations omitted). Further, the Second Circuit has made clear that “[t]he

‘unusual pre-emptive power’ accorded section 301 extends to create federal jurisdiction even when

the plaintiff’s complaint makes no reference to federal law and appears to plead an adequate state

claim.” Vera v. Saks & Co., 335 F.3d 109, 114 (2d Cir. 2003) (quoting Livadas v. Bradshaw, 512

U.S. 107, 122 n.16 (1994)).

       7.      To effectuate removal, NYU need only submit a “short and plain statement of the

grounds for removal,” 28 U.S.C. § 1446(a), which is satisfied by setting forth a plausible allegation

of the relevant jurisdictional facts. Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct.

547, 554 (2014). A defendant need not propound evidence establishing jurisdictional facts with

its notice of removal. Id.

       8.      Here, Plaintiff and all members of the Putative Class are current or former members

of the Union. As members of the Union, Plaintiff and all members of the Putative Class were and

continue to be subject to the CBA, which outlines the terms of their employment, including but



                                                 3
            Case 1:19-cv-00267-JPO Document 1 Filed 01/09/19 Page 4 of 9



not limited to: the schedule of working hours (Exh. B, Article 5); assemblage prior to the start of

shift (id.); traveling to and from worksites (id.); whether donning and doffing time is compensable

(id.); the mandatory grievance and arbitration provisions (id., Article 6); wages (id., Article 14;

Appendices A, B); management rights (id., Article 15); and union representation (id., Article 39).

       9.      The claims alleged by Plaintiff and the Putative Class clearly implicate, and require

the interpretation of, Article 5 of the CBA. Article 5, titled “Hours of Work,” expressly details

that “[t]he regular work week shall consist of forty (40) hours divided into five (5) days of eight

hours each. . . . The first fifteen (15) minutes of each shift will be used for the purpose of roll

call,” and “[e]mployees will not be required to perform any duties during the last fifteen (15)

minutes of their shift, but will be permitted to return to the locker room to change their clothes and

return equipment” (“Doffing Time”). (Exh. B, at p. 6.) Finally, it explicitly states that during

Doffing Time, “Employees will be permitted to leave the premises, but will be credited with the

full fifteen (15) minutes.” (Id. at pp. 5-6 [emphasis added].)

       10.     Plaintiff alleges that NYU failed to pay him and members of the Putative Class for:

(i) “time spent changing in the locker room, time spent assembling before each shift, time spent

waiting for relief workers to appear at the end of each shift, and time spent travelling [sic] between

the designated locker room building and the assigned security post;” and (ii) overtime in

connection with respect to same. Given Article 5’s provisions concerning, inter alia, what

constitutes working time and the duration of shifts, adjudication of Plaintiff’s claims necessarily

requires interpretation of the CBA and its terms and conditions. See Vera, 335 F.3d at 115 (finding

that the resolution of plaintiff’s wage claim brought under the NYLL required interpretation of the

controlling collective bargaining agreement); see also Salamea v. Macy’s E., Inc., 426 F. Supp. 2d

149, 154-55 (S.D.N.Y. 2006) (finding that the controlling collective bargaining agreement must




                                                  4
            Case 1:19-cv-00267-JPO Document 1 Filed 01/09/19 Page 5 of 9



be interpreted to resolve plaintiff’s NYLL claims when “the CBA contains detailed requirements”

regarding the claims at issue).

       11.     Indeed, Plaintiff himself recognizes the necessity of interpreting the CBA by

alleging that NYU failed to pay him (i.e., “breached”) and members of the Putative Class “their

hourly wage for all hours worked in accordance with the agreed upon terms of their

employment,” which is a clear reference to the CBA. (Compl. ¶ 31 [emphasis added].) See

Salamea, 426 F. Supp. 2d at 154 (finding interpretation of a collective bargaining agreement

necessary where plaintiff’s claim derived from its alleged breach); see also Tand v. Solomon

Schechter Day Sch. of Nassau Cty., 324 F. Supp. 2d 379, 383 (E.D.N.Y. 2004) (recognizing that

“[t]he Court must interpret certain articles in the CBA” when plaintiff explicitly alleges

defendant’s actions “[were] untimely under the terms of the [CBA] and therefore a breach of the

[CBA].”).

       12.     Moreover, Defendants and the Union historically have resolved disputes and

grievances concerning wage and hour claims, including overtime and other similar claims arising

under Article 5 of the CBA, through the grievance and arbitration processes set forth in Article 6

of the CBA.     Indeed, there is a lengthy historical course of dealing, and agreements and

understandings made, between NYU and the Union providing for the resolution of wage and hour

matters based on Article 5 (and other provisions) of the CBA through the grievance and arbitration

procedures set forth in Article 6, which necessarily will need to be consulted and interpreted in

order to adjudicate Plaintiff’s claims.

       13.     Because Plaintiff’s wage payment claims necessarily depend on interpreting the

terms and provisions of the CBA, as well as the parties’ historical course of dealing regarding

matters relating to compensable and non-compensable time, such claims are completely preempted




                                                5
          Case 1:19-cv-00267-JPO Document 1 Filed 01/09/19 Page 6 of 9



by Section 301 of the LMRA and can properly be removed to federal court. See, e.g., Vera, 335

F.3d 109 (affirming removal on the basis of section 301 of the LMRA when resolution of NYLL

claims would require analysis of the controlling collective bargaining agreement); Salamea, 426

F. Supp. 2d at 154 (granting removal of state law action based on Section 301 of the LMRA

because “questions relating to what the parties to a labor agreement agreed, and what legal

consequences were intended to flow from breaches of that agreement, must be resolved by

reference to uniform federal law”) (quoting Allis-Chalmers Corp, 471 U.S. 202).

       14.     Separately, pursuant to Section 301(a) of the LMRA, this Court further has original

jurisdiction in light of Defendant’s anticipated motions – which Defendant intends to bring in the

event this matter is not dismissed outright or plaintiff seeks to amend his Complaint to allege

claims for breach of the CBA – to: (i) dismiss for failure to follow the CBA’s mandatory grievance

and arbitration procedures; and/or (ii) compel arbitration of Plaintiff’s claims (and the claims of

the Putative Class) pursuant to Article 6 of the CBA.

       15.     Article 6 of the CBA sets forth mandatory grievance and arbitration procedures for

all disputes arising under the CBA, including those relating to compensation. As referenced above,

the CBA and the parties’ historical course of dealing supports that similar claims are subject to

these mandatory procedures, as the parties to the CBA have regularly and routinely submitted and

resolved disputes concerning employee compensation, including arising under Article 5 of the

CBA, through these procedures. Even assuming Plaintiff’s claims, and the claims of the Putative

Class, were not preempted by Section 301 (and they are), all of the claims set forth in the Complaint

clearly are subject to the mandatory grievance and arbitration provisions of the CBA.

       16.     Plaintiff did not follow these procedures, and Defendant anticipates moving to

dismiss on this basis. Determination of whether dismissal is proper in this context will require




                                                 6
            Case 1:19-cv-00267-JPO Document 1 Filed 01/09/19 Page 7 of 9



interpretation and analysis of Article 6 of the CBA, which is the exclusive province of the federal

courts.

          17.     Moreover, should the Court not dismiss Plaintiff’s claims for failure to follow the

grievance and arbitration procedures, Defendant will move to compel arbitration. This, again, will

require interpretation and analysis of Article 6’s arbitration provision and its applicability, an

analysis over which the LMRA provides that federal courts have exclusive jurisdiction. 2

          18.     The bases for removal pursuant to Section 301 of the LMRA have been

demonstrated, supra. If any questions arise as to the propriety of the removal of this action on

any of these bases, NYU requests the opportunity to present a brief, oral argument, and further

evidence as necessary in support of its position that this case is removable to this Court.

II.       All Procedural Requirements
          for Removal Have Been Satisfied.

          19.     NYU was served with the Summons and Complaint on December 17, 2018.

Therefore, this Notice of Removal has been timely filed pursuant to 28 U.S.C. § 1446(b) because

NYU filed it within thirty (30) days of receipt of the initial pleadings through service or otherwise.

          20.     Because NYU is the sole defendant in this action, no other defendant is

required to consent to this removal.

          21.     Pursuant to 28 U.S.C. § 1441(a), assignment to the United States District Court

for the Southern District of New York is proper because Plaintiff filed this action in the Supreme

Court of the State of New York, County of New York.

          22.     In accordance with 28 U.S.C. § 1446(a), a copy of “all process, pleadings, and

orders” served on or received by NYU in this action are attached as part of Exhibit A.


2
 In addition, assuming the claims at issue were not subject to complete preemption, Plaintiff’s claims, and the claims
of the members of Putative Class, are subject to, and required to be arbitrated in accordance with, the Federal
Arbitration Act 9 U.S.C. §§1 et seq. (the “FAA”).


                                                          7
          Case 1:19-cv-00267-JPO Document 1 Filed 01/09/19 Page 8 of 9



       23.     Upon the filing of this Notice of Removal in the United States District Court for

the Southern District of New York, written notice of removal will be given to Plaintiff. NYU will

promptly serve on Plaintiff and file with the Supreme Court of the State of New York,

County of New York, a Notice of Filing of Notice of Removal to Federal Court, as required by

28 U.S.C. § 1446(d). A copy of the Notice to the Supreme Court, without exhibits, is attached

hereto as Exhibit C.

                                     RESERVATION OF RIGHTS

       24.     This Notice of Removal is filed subject to and with full reservation of all rights

and defenses under federal or state law, including but not limited to defenses and objections to

forum, venue, improper service and personal jurisdiction. No admissions are intended hereby as

to the propriety of liability or damages with respect to any aspect of this case. Nothing in this

Notice of Removal should be taken as an admission that Plaintiff’s allegations are sufficient to

state a claim for relief or have any merit, or that Plaintiff is entitled to or otherwise may recover

any of the amounts described above.

       WHEREFORE, Defendant New York University respectfully requests that the above

action, now pending before the Supreme Court of the State of New York, County of New York,

be removed to the United States District Court for the Southern District of New York, and that

no further proceedings be had in this case in the Supreme Court of the State of New York,

County of New York.




                                                 8
         Case 1:19-cv-00267-JPO Document 1 Filed 01/09/19 Page 9 of 9




Dated:    January 9, 2019                 DLA PIPER LLP (US)
          New York, New York

                                          By: /s/ Joseph A. Piesco
                                              Joseph A. Piesco, Jr.
                                              Garrett D. Kennedy
                                              DLA PIPER LLP (US)
                                              1251 Avenue of the Americas 27th Floor
                                              New York, New York 10020-1104
                                              Telephone: (212) 335-4500
                                              Facsimile: (212) 335-4501

                                              Attorneys for Defendant
                                              New York University




                                      9
